DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to the amendment received 5/24/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. The examiner acknowledges that the use of the word “can” in the previous office action was unclear, and thus the wording of the rejection for claim 13 has been modified. However, the word “can” was used by the examiner to explain that the system and method disclosed by Orszulak has many different modes of operation and thus can perform many different tasks, including all of the methods claimed in claim 13. For example, although Orszulak does not explicitly state a method wherein multiple electrodes are placed in contact with tissue of a patient, the reference does teach the electrodes placed in contact with the tissue during use of the device in paragraph [0005]: “the applied electrical current is limited to the body tissue positioned between the electrodes.” Thus, Orszulak does disclose actual performance of the claimed method and the rejection of claim 13 under 35 USC 102 stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 20, there is no upper bound for the frequencies of the signals, and thus the frequency could be infinite, which is impossible. Clarity is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Orszulak, US 20130035679, herein referred to as “Orszulak”. 
Regarding claim 13, Orszulak discloses method for ablation (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]) comprising placing multiple electrodes in contact with body tissue of a patient ([0005]: “the applied electrical current is limited to the body tissue positioned between the electrodes” and [0026]: “The generator 20 outputs energy through the connectors 60 and 62 suitable for sealing tissue grasped by the forceps 10.” and [0020]: “The system includes one or more monopolar electrosurgical instruments having one or more electrodes (e.g., electrosurgical cutting probe, ablation electrode(s), etc.) for treating tissue of a patient” where one or more electrodes is considered multiple electrodes), including two or more ablation electrodes for contacting respective locations in a target anatomical structure ([0020]) and a return electrode (Figure 1: return electrode 6, [0020]); applying respective composite signals to respective ones of the ablation electrodes ([0029]: “The RF arbitrary source supplies an RF signal to the RF amplifiers … RF output parameters… are processed by the RF amplifiers to deliver prescribed RF clinical treatment energy to achieve a desired tissue effect” where the electrodes are what treat the tissue [0020] to achieve a desired tissue effect), the composite signals comprising multiple, respective signal components, including respective ablation signals, having different, respective ablation- signal amplitudes and phases at a common ablation-signal frequency ([0029]: “The RF arbitrary source  may be any RF signal generator such as a voltage controlled oscillator, a direct digital synthesizer, or any suitable frequency generator configured to generate arbitrary waveforms from a fixed frequency reference clock.  As herein, the term "arbitrary" denotes an RF signal that may be any arbitrarily defined waveform, e.g., any frequency, amplitude, duty cycle, etc.” where in one method, the signals have a common frequency due to the fixed frequency reference clock but other components like amplitude or duty cycle, which is another term for phase, vary), and respective probe signals having different respective probe- signal frequencies ([0029]: “operating RF power, voltage and current amplitude, operating frequency, gain parameters, phase compensation, time dependent configuration of the RF arbitrary source” are RF parameters which in one method vary signal to signal so the amplitudes of the probe signal stay constant while the frequency varies); measuring the probe signals received by each of the multiple electrodes ([0032]); and responsively to the measured probe signals, controlling the ablation-signal amplitudes and phases ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam et al., US 20110163770, herein referred to as “Mahalingam”.
Regarding claim 1, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]) comprising multiple electrodes configured to contact body tissue of a patient ([0020]: “The system includes one or more monopolar electrosurgical instruments having one or more electrodes (e.g., electrosurgical cutting probe, ablation electrode(s), etc.) for treating tissue of a patient” where one or more electrodes is considered multiple electrodes, which could be a plurality of ablation electrodes), including two or more ablation electrodes for contacting respective locations in a target anatomical structure ([0020]) and a return electrode (Figure 1: return electrode 6, [0020]); a signal-generating unit ([0011]: “electrosurgical generator”) comprising multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source), which are configured to apply respective composite signals to respective ones of the ablation electrodes ([0029]: “The RF arbitrary source supplies an RF signal to the RF amplifiers … RF output parameters… are processed by the RF amplifiers to deliver prescribed RF clinical treatment energy to achieve a desired tissue effect” where the electrodes are what treat the tissue [0020] to achieve a desired tissue effect), the composite signals comprising multiple, respective signal components, including respective ablation signals, having different, respective ablation- signal amplitudes and phases at a common ablation-signal frequency ([0029]: “The RF arbitrary source  may be any RF signal generator such as a voltage controlled oscillator, a direct digital synthesizer, or any suitable frequency generator configured to generate arbitrary waveforms from a fixed frequency reference clock.  As herein, the term "arbitrary" denotes an RF signal that may be any arbitrarily defined waveform, e.g., any frequency, amplitude, duty cycle, etc.” where the signals can have a common frequency due to the fixed frequency reference clock but other components like amplitude or duty cycle, which can be another term for phase, can vary), and respective probe signals having respective probe-signal amplitudes and different respective probe- signal frequencies ([0029]: “operating RF power, voltage and current amplitude, operating frequency, gain parameters, phase compensation, time dependent configuration of the RF arbitrary source” are RF parameters which can vary signal to signal so the amplitudes of the probe signal can stay constant while the frequency can vary); and a processor ([0011]: “The generator also includes a controller” which functions as a processor and is coupled to sense processor 36 as shown in Figure 3) configured to measure the probe signals received by each of the multiple electrodes ([0032]), to compute from the measured probe signals an algorithm control between the multiple electrodes, and to set the ablation-signal amplitudes and phases, responsively to the admittance matrix ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”), so as to cause respective selected unipolar and bipolar ablation currents to emanate from the electrodes into the body tissue ([0012]: “The generator includes a high voltage power source configured to supply high voltage direct current; an RF arbitrary source configured to generate an arbitrary RF signal; and one or more radio-frequency (RF) amplifiers configured to output at least one electrosurgical waveform.” And [0035]). Orszulak does not explicitly disclose a system wherein the algorithm control is an admittance matrix.
However, Mahalingam discloses a system (Figure 2) that is configured to compute from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak to be able to compute an admittance matrix from the measured probe signals as taught by Mahalingam. While Mahalingam is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate a control algorithm to track the output of the network. In Mahalingam, the control algorithm calculated is an admittance matrix. Substituting the admittance matrix from Mahalingam for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.
Regarding claim 2, Orszulak in view of Mahalingam discloses an ablation system according to claim 1, and Orszulak further discloses a system wherein each of the multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source), comprising an ablation- signal generator and a probe-signal generator ([0011]: wherein the ablation signal generator is an RF arbitrary source and the probe-signal generator is a phase compensator).
Regarding claim 6, Orszulak in view of Mahalingam discloses an ablation system according to claim 1, and Orszulak further discloses a system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]), the processor ([0011]: “The generator also includes a controller” which functions as a processor and is coupled to sense processor 36 as shown in Figure 3) being configured to compute the respective amplitudes and phases of the ablation signals responsively to preset unipolar and bipolar ablation currents and an algorithm control ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”), wherein such that applying the computed ablation signals to the electrodes causes the selected unipolar and bipolar ablation currents to emanate from the electrodes ([0012]: “The generator includes a high voltage power source configured to supply high voltage direct current; an RF arbitrary source configured to generate an arbitrary RF signal; and one or more radio-frequency (RF) amplifiers configured to output at least one electrosurgical waveform.” And [0035]). Orszulak does not explicitly disclose a system wherein the algorithm control is an admittance matrix.
However, Mahalingam discloses a system (Figure 2) that is configured to compute from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak to be able to compute an admittance matrix from the measured probe signals as taught by Mahalingam. While Mahalingam is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate a control algorithm to track the output of the network. In Mahalingam, the control algorithm calculated is an admittance matrix. Substituting the admittance matrix from Mahalingam for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.
Regarding claim 7, Orszulak in view of Mahalingam discloses an ablation system according to claim 6, and Orszulak further discloses a system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]), the processor ([0011]: “The generator also includes a controller” which functions as a processor and is coupled to sense processor 36 as shown in Figure 3) being configured to minimize a difference between the respective preset unipolar and bipolar ablation currents and the emanating selected unipolar and bipolar ablation currents ([0039]-[0040]).
Regarding claim 9, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]), the processor being configured to monitor changes in the probe signals ([0032]). Orszulak does not explicitly disclose an ablation system wherein the processor is configured to monitor changes in the probe signals during an ablation procedure, and to update the admittance matrix during the ablation procedure responsively to the changes.
However, Mahalingam discloses a processor (Figure 2: computer 50) that is configured to compute from the measured probe signals an admittance matrix (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further) and updates the admittance matrix during the process based on changes in data ([0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak which includes a processor that monitors changes in the probe signals during an ablation procedure with the admittance matrix in Mahalingam which is modified during the process based on new information. The admittance matrix is a type of control algorithm that is known to use feedback from electric signals and their characteristics like current and voltage to control future electric signals (Mahalingam [0026]). This would work in the same way as the specific control algorithm in Orszulak because both the admittance matrix and the specific control algorithm track the output of signals ((Orszulak [0034]). Modifying the admittance matrix as the process continues allows the admittance matrix to be improved iteratively based on simulation (Mahalingam Figure 8).
Regarding claim 15, Orszulak the method according to claim 13 (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]), the act of controlling the ablation-signal amplitudes and phases comprising computing from the measured probe signals an algorithm control between the multiple electrodes and applying the algorithm control in setting the ablation-signal amplitudes and phases  ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”). Orszulak does not explicitly disclose a method wherein the algorithm control is an admittance matrix.
However, Mahalingam discloses a system (Figure 2) that is configured to compute from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak to be able to compute an admittance matrix from the measured probe signals as taught by Mahalingam. While Mahalingam is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate a control algorithm to track the output of the network. In Mahalingam, the control algorithm calculated is an admittance matrix. Substituting the admittance matrix from Mahalingam for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.
Regarding claim 16, Orszulak in view of Mahalingam discloses the method according to claim 15, and Orszulak discloses a method, the act of applying the composite signals to the respective ablation electrodes ([0029]: “The RF arbitrary source supplies an RF signal to the RF amplifiers … RF output parameters… are processed by the RF amplifiers to deliver prescribed RF clinical treatment energy to achieve a desired tissue effect” where the electrodes are what treat the tissue [0020] to achieve a desired tissue effect) comprising setting the ablation-signal amplitudes and phases, responsively to the algorithm control ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”), so as to cause respective selected unipolar and bipolar ablation currents to emanate from the electrodes into the body tissue ([0012]: “The generator includes a high voltage power source configured to supply high voltage direct current; an RF arbitrary source configured to generate an arbitrary RF signal; and one or more radio-frequency (RF) amplifiers configured to output at least one electrosurgical waveform.” And [0035]). Orszulak does not explicitly disclose a system wherein the algorithm control is an admittance matrix.
However, Mahalingam discloses a method (Figure 2) that computes from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Orszulak to be able to compute an admittance matrix from the measured probe signals as taught by Mahalingam. While Mahalingam is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate a control algorithm to track the output of the network. In Mahalingam, the control algorithm calculated is an admittance matrix. Substituting the admittance matrix from Mahalingam for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.
Regarding claim 17, Orszulak in view of Mahalingam discloses the method according to claim 16, and Orszulak discloses a method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]), the act of controlling the ablation-signal amplitudes and phases comprising computing the respective amplitudes and phases of the ablation signals responsively to preset unipolar and bipolar ablation currents and the algorithm control ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”), the act of applying the computed ablation signals to the electrodes causing the selected unipolar and bipolar ablation currents to emanate from the electrodes ([0012]: “The generator includes a high voltage power source configured to supply high voltage direct current; an RF arbitrary source configured to generate an arbitrary RF signal; and one or more radio-frequency (RF) amplifiers configured to output at least one electrosurgical waveform.” And [0035]). Orszulak does not explicitly disclose a method wherein the algorithm control is an admittance matrix.
However, Mahalingam discloses a method (Figure 2) that computes from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Orszulak to be able to compute an admittance matrix from the measured probe signals as taught by Mahalingam. While Mahalingam is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate a control algorithm to track the output of the network. In Mahalingam, the control algorithm calculated is an admittance matrix. Substituting the admittance matrix from Mahalingam for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.
Regarding claim 18, Orszulak in view of Mahalingam discloses the method according to claim 17, and Orszulak discloses a method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]), the act of computing the respective amplitudes and phases comprising minimizing a difference between the respective preset unipolar and bipolar ablation currents and the emanating selected unipolar and bipolar ablation currents ([0039]-[0040]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam, further in view of Govari et al., US 20120116387, herein referred to as “Govari”.
Regarding claim 3, Orszulak in view of Mahalingam discloses the ablation system according to claim 2, and Orszulak further discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]) with multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source). Orszulak in view of Mahalingam does not disclose a signal adder that is coupled to the respective ablation-signal generator and the respective probe-signal generator, the signal adder being configured to produce a respective composite 32BIO6043USNP11002-1823.1S2signal by adding the respective probe signal to the respective ablation signal.
However, Govari discloses a system (Figure 3) with a signal adder (Figure 3: adder 86B which is part of ablation energy generator 74) that is coupled to two signal generators (Figure 3: mixer 84A and mixer 84B are coupled to adder 86B and [0054]: “mixer outputs a low level modulated ablation power signal) meaning mixer 84A and 84B are signal generators wherein mixer 84A can correspond to a probe-signal generator and mixer 84B can correspond to an ablation-signal generator), the signal adder (Figure 3: adder 86B) being configured to produce a respective composite signal by adding the respective probe signal to the respective ablation signal (Figure 3 and [0056]: adder 86B receives a signal from mixer 84A by way of inverter 90A which can correspond to a probe signal and sums it with the signal from mixer 84B which can correspond to an ablation signal to create a composite signal). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak with the signal adder disclosed in Govari to create a summed signal which can be used to monitor and adjust the power dissipated at each electrode (Govari [0039-0040]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam, further in view of Sherman et al., US 20080281322, herein referred to as “Sherman”.
 Regarding claim 8, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]). Orszulak in view of Mahalingam does not explicitly disclose an ablation system wherein the processor is configured to adjust the phases so as to 33BI06043USNP11002-1823.1S2control a ratio between the selected unipolar and bipolar ablation currents. 
However, Sherman discloses an ablation system, the processor being configured to adjust the phases ([0022]: the controller is further configured to adjust the voltage phase angle of the RF source) so as to control a ratio between the selected unipolar and bipolar ablation currents ([00129]: “varying the voltage phase angle between the paired electrodes can be used to adjust the magnitude of the power delivered as well as adjust the ratio of monopolar to bipolar delivery”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system disclosed in Orszulak with the ability to adjust the phase and thus the ratio between the unipolar and bipolar ablation currents found in Sherman to precisely control lesion depth and increases the safety of the system and procedure success rates (Sherman [0130]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam, further in view of Olson, US 20210137587, herein referred to as “Olson”. 
Regarding claim 12, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]). Orszulak does not explicitly disclose an ablation system wherein multiple electrodes are disposed on a catheter, which is configured to contact a heart of the patient. 
However, Olson discloses an ablation system (Figure 1a: ablation system 100) where multiple electrodes are disposed on a catheter ([0190]: “multiple electrodes disposed at or near the distal end of catheter 120”), which is configured to contact a heart of the patient ([0190]: “catheter 120 is positioned in some other portion of the patient's heart”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system disclosed in Orszulak in view of Olson to have the multiple electrodes placed on a catheter configured to treat the heart in order to ensure that the ablation device is able to treat the heart (Olson [0005]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Govari.
Regarding claim 14, Orszulak discloses the method according to claim 13, but does not explicitly disclose a method with the act of applying respective composite signals comprising generating and summing the respective ablation signals and probe signals. 
However, Govari teaches a method with the act of applying respective composite signals (Figure 3 and [0056]: adder 86B receives a signal from mixer 84A by way of inverter 90A which can correspond to a probe signal and sums it with the signal from mixer 84B which can correspond to an ablation signal to create a composite signal) comprising generating and summing the respective ablation signals and probe signals (Figure 3: mixer 84A and mixer 84B are coupled to adder 86B and [0054]: “mixer outputs a low level modulated ablation power signal) meaning mixer 84A and 84B are signal generators wherein mixer 84A can correspond to a probe-signal generator and mixer 84B can correspond to an ablation-signal generator).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Orszulak so that the composite signals are the sum of ablation signals and probe signals as taught by Govari to create a summed signal which can be used to monitor and adjust the power dissipated at each electrode (Govari [0039-0040]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam, further in view of Semlyen, US 20050075579, herein referred to as “Semlyen”. 
Regarding claim 21, Orszulak in view of Mahalingam discloses the system according to claim 1, but does not explicitly disclose a system, the processor being configured to compute the admittance matrix independently of the ablation signals.
However, Semlyen teaches a system (Figure 3), the processor (Figure 3 and [0087]) being configured to compute the admittance matrix (Figure 3: Zsame module 26) independently of the ablation signals (Figure 3: Zsame module 26 is calculated using the measured tetrapolar impedances, thus it is calculated from measured signals, not measured signals and delivered signals).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Orszulak to be able to compute an admittance matrix without using ablation signals, or any type of delivered signals, as taught by Semlyen. While Semlyen is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate an admittance matrix to track the output of the network. Substituting the admittance matrix from Semlyen for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Semlyen. 
Regarding claim 22, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]) comprising multiple electrodes configured to contact body tissue of a patient ([0020]: “The system includes one or more monopolar electrosurgical instruments having one or more electrodes (e.g., electrosurgical cutting probe, ablation electrode(s), etc.) for treating tissue of a patient” where one or more electrodes is considered multiple electrodes, which could be a plurality of ablation electrodes), including two or more ablation electrodes for contacting respective locations in a target anatomical structure ([0020]) and a return electrode (Figure 1: return electrode 6, [0020]); a signal-generating unit ([0011]: “electrosurgical generator”) comprising multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source), which are configured to apply respective composite signals to respective ones of the ablation electrodes ([0029]: “The RF arbitrary source supplies an RF signal to the RF amplifiers … RF output parameters… are processed by the RF amplifiers to deliver prescribed RF clinical treatment energy to achieve a desired tissue effect” where the electrodes are what treat the tissue [0020] to achieve a desired tissue effect), the composite signals comprising multiple, respective signal components, including respective ablation signals, having different, respective ablation- signal amplitudes and phases at a common ablation-signal frequency ([0029]: “The RF arbitrary source  may be any RF signal generator such as a voltage controlled oscillator, a direct digital synthesizer, or any suitable frequency generator configured to generate arbitrary waveforms from a fixed frequency reference clock.  As herein, the term "arbitrary" denotes an RF signal that may be any arbitrarily defined waveform, e.g., any frequency, amplitude, duty cycle, etc.” where the signals can have a common frequency due to the fixed frequency reference clock but other components like amplitude or duty cycle, which can be another term for phase, can vary), and respective probe signals having respective probe-signal amplitudes and different respective probe- signal frequencies ([0029]: “operating RF power, voltage and current amplitude, operating frequency, gain parameters, phase compensation, time dependent configuration of the RF arbitrary source” are RF parameters which can vary signal to signal so the amplitudes of the probe signal can stay constant while the frequency can vary); and a processor ([0011]: “The generator also includes a controller” which functions as a processor and is coupled to sense processor 36 as shown in Figure 3) configured to measure the probe signals received by each of the multiple electrodes ([0032]), to compute from the measured probe signals an algorithm control between the multiple electrodes. Orszulak does not explicitly disclose a system wherein the algorithm control is an admittance matrix computed from the measured probe signals, independently of the ablation signals.
However, Semlyen teaches a system (Figure 3), the processor (Figure 3 and [0087]) being configured to compute the admittance matrix (Figure 3: Zsame module 26) independently of the ablation signals (Figure 3: Zsame module 26 is calculated using the measured tetrapolar impedances, thus it is calculated from measured signals, not measured signals and delivered signals).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Orszulak to be able to compute an admittance matrix without using ablation signals, or any type of delivered signals, as taught by Semlyen. While Semlyen is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate an admittance matrix to track the output of the network. Substituting the admittance matrix from Semlyen for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.

Allowable Subject Matter
	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable is rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	The closest prior art of record, Orszulak (20130035679), fails to specifically teach or suggest a system or method wherein a ratio between the probe-signal amplitudes and the ablation-signal amplitudes is less than 1:15. The ratio of the amplitudes between these two signals is seen as critical to the function of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794              

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794